Citation Nr: 0819649	
Decision Date: 06/16/08    Archive Date: 06/25/08

DOCKET NO.  05-24 492A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 10 
percent for hypertension.  

2.  Entitlement to service connection for atrial 
fibrillation, to include as secondary to service-connected 
hypertension.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel




INTRODUCTION

The veteran had active service from June 1982 to September 
2002.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from March 2005 and May 2007 rating 
decisions issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Albuquerque, New Mexico.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that his hypertension is of a greater 
severity than what is contemplated by his current rating and 
that he should be entitled to service connection for atrial 
fibrillation.  It is the veteran's belief that his service-
connected hypertension is growing in severity, and that as 
such, he has begun to develop problems with his heart rhythm 
in the form of atrial fibrillation. 

It is apparent that the veteran had at least one documented 
episode of atrial fibrillation in recent years.  While he was 
not found to be in arrhythmic in a November 2006 VA 
examination, there are clinical findings which suggest that 
the disability is present.  Furthermore, hypertension is a 
vascular disability which could potentially have an adverse 
impact on cardiac functioning, and the veteran's assertion of 
a relationship, while not something on which he as a lay 
person is competent to report (See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992)), is certainly not outside the 
realm of possibility, and it requires further development.  
Indeed, there is both a potential current diagnosis and at 
least a suggestion of a relationship between a service-
connected disability and a nonservice-connected disability.  

As such, the Board will remand the claim so that a 
cardiologist can opine on if there is any secondary 
relationship, either causal or aggravating, between the 
service-connected hypertension and any currently present 
atrial fibrillation.  See McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  Additionally, while the veteran has not 
specifically asserted a direct relationship between any 
current atrial fibrillation and service, the examiner is 
asked to review the claims file and opine on if any 
fibrillation currently present is related to his active 
military service.  

Regarding the claim for an increase for hypertension, while 
there is a relatively recent VA cardiology examination of 
record (November 2006) addressing the severity of 
hypertension, the Board is of the opinion that the severity 
of hypertension could potentially be a factor in the onset of 
atrial fibrillation. Given that it has been over a year since 
the last examination, and that the veteran has implied a 
worsening of the condition as a cause for atrial 
fibrillation, the Board will also ask the cardiologist 
examining the veteran for fibrillation to ascertain three 
current blood pressure readings and to comment on the current 
severity of the disorder.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
examination for the purposes of 
determining the nature, approximate onset 
date and/or etiology of any arrhythmic 
heart disease, to include atrial 
fibrillation, that is currently present; 
and, to ascertain the current level of 
severity of the veteran's service-
connected hypertension.  Following a 
review of the relevant evidence in the 
claims file, obtaining a thorough medical 
evaluation with any tests that are deemed 
necessary, the examiner is asked to 
provide an opinion on the following:  

Is it at least as likely as not (50 
percent or greater probability) that 
any heart arrythmia, to include 
atrial fibrillation, was caused or 
aggravated by the service-connected 
hypertension.  The examiner is also 
asked to opine on if it is at least 
as likely as not (50 percent or 
greater probability) that any 
current atrial fibrillation had 
causal onset, or is in any way 
causally related, to the veteran's 
period of active military service.  

The Board advises that 
"aggravation" is defined for legal 
purposes as a chronic worsening of 
the underlying condition, as opposed 
to a temporary flare-up of symptoms.  

The examiner is asked to take three 
separate blood pressure readings and 
evaluate the severity of the 
service-connected hypertension.  The 
examiner should include an opinion 
as to how severe the hypertension is 
and what affect, if any, any 
increase in severity of hypertension 
has on the development of atrial 
fibrillation.  

If (and only if) it is determined 
that atrial fibrillation was 
aggravated by his service-connected 
hypertension, to the extent 
possible, the examiner is requested 
to provide an opinion as to 
approximate baseline level of 
severity of the atrial fibrillation 
before the onset of aggravation.

The examiner is advised that the 
term "as likely as not" does not 
mean within the realm of 
possibility.  Rather, it means that 
the weight of medical evidence both 
for and against a conclusion is so 
evenly divided that it is medically 
sound to find in favor of causation 
as to find against causation.  More 
likely and as likely support the 
contended relationship; less likely 
weighs against the claim.  

The examiner is also requested to 
provide a rationale for any opinion 
expressed and indicate that the 
claims file was reviewed.  If a 
conclusion cannot be reached without 
resort to speculation, he or she 
should so indicate in the 
examination report.  Regarding 
hypertension, the record must 
indicate that three separate 
readings were taken.  

2.  Following the above-directed 
development, re-adjudicate the veteran's 
claims.  If the decisions reached are less 
than fully favorable, issue a supplemental 
statement of the case and forward the 
claims to the Board for final 
adjudication.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

